ROSE, Circuit Judge.
This case has been here before. 289 F. 945. At that time, after full consideration, a judgment below for the plaintiffs was reversed, on the ground that they had offered no evidence legally sufficient to support a verdict in their favor. The ease was then remanded for a new trial. That has been now held, and under the direction of the learned District Judge a verdict was returned for the defendant. The- plaintiffs assign error.
It goes without saying that, if the testimony offered at the second trial did not differ in any material respect from that which was presented when the ease was first heard, the District Court had no choice other than to give the direction it did. Thompson v. *879Maxwell Land Grant & R. Co., 168 U. S. 456, 18 S. Ct. 121, 42 L. Ed. 539. We have carefully examined the present record, and fail to find any substantial distinction between the evidence in it and that which we considered some two years ago.
Affirmed.